DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "the set of secondary sensors are configured to obtain additional sensor data; and the set of secondary processing devices are configured to ... to generate activation data based on processing the additional sensor data through the set of secondary machine learning models; and ... the processing device configured to: operate the sensor device in a first power state; receive the activation data from the set of secondary sensor devices; transition the sensor device to a second power state that consumes more power ... ; cause the sensor to obtain first sensor data based on the activation data; and generate ... inferences based on the first sensor data and a machine learning model, wherein: the activation data indicates a portion of the image to be analyzed using the machine learning model", in combination with the remaining claim elements as set forth in claim 1, and claims 2-14 depending therefrom.
The prior art does not disclose or suggest, "the primary sensor device comprises a primary sensor and a primary processing device; the primary sensor is configured to obtain primary sensor data; and the primary processing device is configured to process the primary sensor data through a primary machine learning model based on activation data; and a processing device coupled to the sensor, ... configured to: receive the sensor data from the sensor; generate ... inferences based on the sensor data and a machine learning model, wherein the activation data indicates a portion of the image to be analyzed using the 
The prior art does not disclose or suggest, "operating a sensor device in a first power state; receiving, by the sensor device, activation data from a set of secondary sensor devices, wherein: the set of secondary sensor devices comprise a set of secondary sensors and ... secondary processing devices; the set of secondary sensors are configured to obtain additional sensor data; and the set of secondary processing devices are configured ... to generate the activation data based on processing the additional sensor data through the set of secondary machine learning models; and causing a sensor ... to obtain sensor data and first sensor data based on the activation data; and generating ... inferences based on the first sensor data and a machine learning model, wherein: the activation data indicates a portion of the sensor data to be analyzed using the machine learning model, wherein the sensor data comprises an image", in combination with the remaining claim elements as set forth in claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 7/26/21, with respect to the art rejections (see pre-interview communication mailed 6/24/21) have been fully considered and are persuasive.  The art rejections have been withdrawn.  As discussed in the First Action Interview conducted 9/17/21, Examiner agrees that the amendment filed 7/26/21 places the application in condition for allowance.  Moreover, Examiner determined that no other rejection was possible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Both references are cited for disclosing the use of a continually-running low power sensor to activate a higher power sensor only when needed, in order to conserve electricity.  However, neither reference discloses nor renders obvious the limitations quoted in the reasons for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369.  The examiner can normally be reached on M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852